Given, J.
I. Chapter 62, Acts Twenty-fifth General Assembly, provide for assessing, levying, and collecting an annual tax of six hundred dollars “against each person carrying on or conducting a *6place for the sale of intoxicating liquors, and also against the real property, and the owner thereof, in which or upon which said place is located.” Section 14 of said chapter is as follows: “The revenue derived from the tax provided for in this act (six hundred dollars per annum) for each place where intoxicating liquors are sold, shall be paid into the county treasury, one-half to go into the general county fund, and the remainder to be paid over to the municipality in which the business taxed is conducted.” The question presented on this appeal is whether the school district is a municipality within the meaning of said section. 1 Appellant’s contention is that the word “municipality” applies only to incorporated cities and towns, and several definitions are quoted in support of this contention. Appellee contends that this court has, in a number of cases cited, held that a school district, such as plaintiff, is a municipality, and that the terms “municipality” and “municipal corporation” are synonymous. It is true that these terms have been used, in some instances, as synonymous, but not when the question was so directly presented as now. It is the legislative intention in the use of this word for which we are now to inquire, rather than the technical or general sense in which it is used; yet these are proper to be considered in arriving at the legislative intention. It is a fact that places for the sale of intoxicating liquors are very generally within incorporated cities or towns, and that it is exceptional when that business is carried on elsewhere. While chapter 62 requires the tax to be assessed and collected whether or not the place be within the incorporated limits of a city or town, we are satisfied that in providing for a disposition of the revenue derived from this tax only counties and incorporated cities and towns were contemplated. We think there was an omission to provide the disposition *7that should be made of one-half of the revenue when the place taxed was not within an incorporated city or town. We are confirmed in this conclusion by the fact that the Twenty-sixth General Assembly in chapter 25 of the Acts, — passed since this case was heard in the district court, — amended section 14 so as to provide that in cases like this one-half the tax shall be paid to the township authorities, to be used in the improvement of its roads. Our conclusion is that the plaintiff is not entitled to the relief asked, and that the demurrer should have been sustained. — Reversed.